     Case 2:20-cv-02137-JAD-BNW Document 17 Filed 06/01/21 Page 1 of 2




 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
      DANA SNIEGOCKI, ESQ.
      Nevada Bar No. 11715
 3    E-mail: dsniegocki@hkm.com
      REX MARTINEZ, ESQ.
 4    Nevada Bar No. 15277
      E-mail: rmartinez@hkm.com
 5    HKM EMPLOYMENT ATTORNEYS LLP
      1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 6    Tel: (702) 805-8340
      Fax: (702) 805-8340
 7    Attorneys for Plaintiff

 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10     Tina Itschner, an Individual,
                                                        CASE NO.: 2:20-cv-02137-JAD-BNW
11                        Plaintiff,

12     vs.                                                  STIPULATION AND ORDER TO
                                                             DISMISS WITH PREJUDICE
13     HNTB Corp., a Corporation, DOES 1-50,
       inclusive and ROE CORPORATIONS 1-50,
                                                                          ECF No. 17
14     inclusive,

15                         Defendants.

16           Plaintiff TINA ITSCHNER (“Plaintiff”) and Defendant HNTB Corporation

17    (“Defendant”) by and through their counsel of record, hereby stipulate and agree to the

18    dismissal of this action in its entirety, with prejudice, with each party to bear its own costs and

19    attorneys’ fees.

20    ///

21    ///

22    ///

23    ///

24
                                                 Page 1 of 2
     Case 2:20-cv-02137-JAD-BNW Document 17 Filed 06/01/21 Page 2 of 2




 1           The parties agree that neither party shall be deemed to be a prevailing party in this action

 2    and that neither party will file for an award of attorneys’ fees or costs pursuant to any rule,

 3    statute, or law, whether local, state, or federal, in any forum that would be available.

 4

 5    Dated: June 1, 2021                              Dated: June 1, 2021

 6
      HKM EMPLOYMENT ATTORNEYS LLP                     WEINBERG, WHEELER, HUDGINS,
 7                                                     GUNN & DIAL, LLC
      By: /s/ Dana Sniegocki _____________
 8    JENNY L. FOLEY, Ph.D., ESQ.                      By: /s/ D. Lee Roberts, Jr.______________
      Nevada Bar No. 9017                              D. LEE ROBERTS, JR., Esq.
 9    E-mail: jfoley@hkm.com                           Nevada Bar No. 8877
      DANA SNIEGOCKI, ESQ.                             E-mail: lroberts@wwhgd.com
10    Nevada Bar No. 11715                             6385 S. Rainbow Boulevard, Suite 400
      E-mail: dsniegocki@hkm.com                       Las Vegas, Nevada 89118
11    REX MARTINEZ, ESQ.                               Telephone: (702) 938-3838
      Nevada Bar No. 15277                             Facsimile: (702) 938-3864
12    E-mail: rmartinez@hkm.com                        Attorneys for Defendant HNTB Corp.
      1785 East Sahara, Suite 300
13    Las Vegas, Nevada 89104
      Telephone: (702) 805-8340
14    Facsimile: (702) 805-8340
      Attorneys for Plaintiff
15

16                                                 ORDER

17            Based on the parties' stipulation [ECF
                                                  IT ISNo.
                                                        SO17]  and good cause appearing, IT IS
                                                           ORDERED:
       HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear
18     its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
                                                  ___________________________________
19                                                UNITED    STATES DISTRICT JUDGE
                                                      _________________________________
                                                      U.S. District Judge Jennifer A. Dorsey
20                                                DATED:
                                                      Dated: June 2, 2021

21

22

23

24
                                                 Page 2 of 2
